Exhibit 10.2

CURIS, INC.

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of August 7,
2007, and is by and among (i) Curis, Inc., a Delaware corporation, with its
principal office at 45 Moulton Street, Cambridge, Massachusetts (the “Company”)
and (ii) each person listed on Schedule 1 hereto (each of the persons or
entities described in clause (ii), individually, a “Purchaser” and,
collectively, the “Purchasers”).

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, (i) an aggregate of 1,410,106
shares (the “Shares”) of the authorized but unissued shares of common stock,
$0.01 par value per share, of the Company (the “Common Stock”), and
(ii) warrants to purchase an aggregate of 493,537 shares of Common Stock, for an
aggregate purchase price of $1,500,000.25, in each case all upon the terms and
subject to the conditions set forth in this Agreement;

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission under the Securities Act of 1933, as amended;
and

WHEREAS, simultaneously with entering in this Agreement, the Company and the
Purchasers are entering into that certain Registration Rights Agreement, dated
as of the date hereof (as amended, the “Registration Rights Agreement”),
pursuant to which the Company shall register for resale the Shares and the
Warrant Shares (as defined below) on the terms set forth therein.

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

(a) “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed under Rule 144 (as defined
below). With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

(b) “Board” means the board of directors of the Company.

(c) “Effective Date” means the date on which the registration statement covering
the resale of the Shares and the Warrant Shares is initially declared effective
by the SEC.

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.

(e) “Initial Securities” means, the Shares, the Warrants and the Warrant Shares,
as such terms are defined in the Common Stock Purchase Agreement by and among
the Company and the Purchasers named therein, dated as of August 6, 2007.



--------------------------------------------------------------------------------

(f) “Majority Purchasers” has the meaning set forth in Section 8.12.

(g) “Material Adverse Effect” has the meaning set forth in Section 3.1 of this
Agreement.

(h) “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization or any other form of entity not
specifically listed herein, and any government, governmental department or
agency or political subdivision thereof.

(i) “Regulatory Authority(ies)” means any governmental authority in a country or
region that regulates the manufacture or sale of Company’s products, including,
but not limited to, the United States Food and Drug Administration.

(j) “Rule 144” means Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.

(k) “SEC” means the Securities and Exchange Commission.

(l) “Securities Act” means the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

(m) “Transfer Agent Instructions” means irrevocable instructions given in
writing by the Company to the Company’s transfer agent to issue an original
stock certificate to each Purchaser for the number of Shares purchased by such
Purchaser as set forth on Schedule 1 hereto and registered in the name of such
Purchaser.

(n) “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement, the Warrants and any other documents or
agreements executed in connection with the transactions contemplated by this
Agreement.

(o) “Warrants” means the warrants to purchase shares of Common Stock, dated as
of the date hereof, issued by the Company to the Purchasers, in the form
attached hereto as Exhibit A.

(p) “Warrant Shares” means the shares of Common Stock issued or issuable upon
the exercise of the Warrants.

2. Purchase and Sale; Closing.

2.1 Purchase and Sale. Subject to and upon the terms and conditions set forth in
this Agreement, the Company agrees to issue and sell to each Purchaser, and each
Purchaser hereby agrees, severally and not jointly, to purchase from the
Company, at the Closing, units consisting of one Share and a Warrant to purchase
0.35 shares of Common Stock, with the aggregate number of Shares and Warrants
being purchased under this Agreement by each Purchaser as set forth opposite
such Purchaser’s name on Schedule 1 hereto. The Shares and the corresponding
Warrants shall be purchased as a unit at a purchase price per unit equal to
$1.06375, allocated as follows: $1.02 per Share and $0.04375 for each Warrant to
purchase 0.35 shares of Common Stock.

2.2 Closing. The closing of the transactions contemplated under this Agreement
(the “Closing”) shall take place as soon as possible after the satisfaction or
waiver of the conditions set forth in Section 5 below, and in any event on or
prior to 5:00 p.m. (Eastern Time) on Wednesday, August 8, 2007,



--------------------------------------------------------------------------------

remotely via exchange of documents and signatures. At the Closing, (a) the
Company shall deliver to each Purchaser (i) an original stock certificate,
registered in the name of such Purchaser, representing the number of Shares
purchased by such Purchaser, and (ii) an original warrant, registered in the
name of such Purchaser, representing the number of Warrants purchased by such
Purchaser, and (b) each Purchaser shall deliver to the Company payment of the
purchase price for such Shares and Warrants by wire transfer of immediately
available funds to such account as the Company shall designate in writing. The
date on which the Closing actually occurs is the “Closing Date”.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser, as of the date of this Agreement and as of the
Closing Date, and except as otherwise specifically described in the Company’s
SEC Documents (as defined herein), which qualifies the following
representations, warranties and covenants in their entirety, or as set forth on
the specific schedule furnished by the Company to each Purchaser (collectively,
the “Disclosure Schedule”) attached hereto as Exhibit B, as follows:

3.1 Incorporation. The Company and each of the Subsidiaries (as defined in
Section 3.17 below) is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the State of Delaware (or such
other applicable jurisdiction of incorporation or formation), and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or the character of the property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not result in a
material adverse effect on the assets, liabilities (contingent or otherwise),
business, affairs, operations, prospects or condition (financial or otherwise)
of the Company (“Material Adverse Effect”). The Company and each of the
Subsidiaries have all requisite corporate power and authority to carry on its
business as now conducted and to carry out the transactions contemplated hereby
and in the Transaction Documents. Neither the Company nor any of the
Subsidiaries is in violation of any of the provisions of its certificate of
incorporation (or other similar corporate formation or organization document) or
by-laws (or other similar corporate governance document).

3.2 Capitalization. The authorized capital stock of the Company consists of
(i) 125,000,000 shares of Common Stock, of which 49,533,950 shares are
outstanding as of the date of this Agreement, (ii) 5,000,000 shares of preferred
stock, of which there are zero (0) shares outstanding as of the date of this
Agreement, and (iii) 16,155,132 shares of capital stock are issuable and
reserved for issuance pursuant to option plans or securities (other than
outstanding shares of Common Stock) exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company comprised of
(a) stock options to purchase 10,495,334 shares of the Company’s common stock
under existing approved stock plans, (b) 4,028,822 shares reserved for future
issuance under existing approved stock plans, and (c) warrants to purchase
1,630,976 shares of the Company’s common stock under outstanding warrant
agreements. All shares of the Company’s issued and outstanding capital stock
have been duly authorized, are validly issued and outstanding, and are fully
paid and non-assessable and were issued in full compliance with applicable state
and federal securities laws and rights of third parties. Except as set forth on
Schedule 3.2 to the Disclosure Schedule, there are no existing options,
warrants, calls, preemptive (or similar) rights, subscriptions or other rights,
agreements, arrangements or commitments of any character obligating the Company
to issue, transfer or sell, or cause to be issued, transferred or sold, any
shares of the capital stock of the Company or other equity interests in the
Company or any securities convertible into or exchangeable for such shares of
capital stock or other equity interests, excluding the Shares, the Warrants and
the Warrant Shares to be issued to the Purchasers as contemplated by this
Agreement, and there are no outstanding contractual obligations of the Company
to repurchase, redeem or otherwise acquire any shares of its capital stock or
other securities or equity interests. The issue and sale of the Shares, the
Warrants and the Warrant Shares will not obligate the Company to issue or sell,
pursuant to any pre-emptive right or otherwise, shares of Common Stock or



--------------------------------------------------------------------------------

other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any outstanding shares of capital
stock or other securities. The issuance and sale of the Shares, the Warrants
(and the Warrant Shares pursuant to the Warrants) will not result in the
adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

3.3 Registration Rights. Except as set forth on Schedule 3.3 to the Disclosure
Schedule, the Company has not granted or agreed to grant to any Person any right
(including “piggy-back” and demand registration rights) to have any shares of
capital stock or other securities of the Company registered with the SEC or any
other governmental authority. The Company is eligible to utilize the
registration statement on Form S-3 in connection with fulfilling its obligations
to the Purchasers under the Registration Rights Agreement and, to the Company’s
knowledge, no facts or circumstances currently exist or are pending or
threatened which could reasonably be expected to prevent the Company from
remaining eligible to use Form S-3 to register the Shares and Warrant Shares
pursuant to said Registration Rights Agreement.

3.4 Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders, necessary for the authorization,
execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein and
therein has been taken. When executed and delivered by the Company, each of this
Agreement and the Transaction Documents shall constitute a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles. The Company has all requisite corporate power and
authority to enter into this Agreement and the Transaction Documents and to
carry out and perform its obligations under their respective terms.

3.5 Valid Issuance of the Shares. The Shares, the Warrants and the Warrant
Shares have been duly authorized, and the Shares and the Warrant Shares, upon
issuance pursuant to the terms hereof and the terms of the Warrants,
respectively, will be validly issued, fully paid and nonassessable and not
subject to any encumbrances and restrictions except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws,
preemptive rights or any other similar contractual rights of the stockholders of
the Company or any other Person. The Company has reserved from its duly
authorized capital stock the number of shares of Common Stock issuable upon the
exercise in full of all of the Warrants.

3.6 Financial Statements. The Company has prepared and made available to the
Purchasers copies of (i) the audited consolidated balance sheet of the Company
and the Subsidiaries as of the fiscal year ended December 31, 2006 and the
related audited consolidated income statement, audited consolidated statement of
cash flows and audited consolidated statement of stockholders’ equity of the
Company and the Subsidiaries for the year then ended (the “Audited Financial
Statements”), and (ii) the unaudited consolidated balance sheet of the Company
and the Subsidiaries as of June 30, 2007 (the “Most Recent Balance Sheet”), and
the related unaudited consolidated income statement and unaudited consolidated
statement of cash flows of the Company and the Subsidiaries for the same periods
then ended (the financial statements in this clause (ii) are hereinafter
referred to, collectively, as the “Unaudited Financial Statements”). All of the
financial statements described in clauses (i)-(ii) above are hereinafter
referred to, collectively, as the “Financial Statements”. The Financial
Statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
covered thereby, subject, in the case of the Unaudited Financial Statements, to
normal year-end adjustments (which individually and in the aggregate are not
material) and to the absence of footnotes thereto, and present fairly, in all
material respects, the financial position of the Company and the Subsidiaries
and the results of operations as of the date and for the periods indicated
therein.



--------------------------------------------------------------------------------

3.7 SEC Documents. The Company has prepared and made available to the Purchasers
copies of the following reports of the Company (collectively, the “SEC
Documents”): (i) the annual report on Form 10-K for the year ended December 31,
2006 (the “Annual Report”) and (ii) quarterly report on Form 10-Q for the
periods ended June 30, 2007 and March 31, 2007. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act, and the rules and regulations promulgated thereunder, and
none of the SEC Documents contain any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto in effect at the time of filing. All contracts, agreements, instruments
and other documents to which the Company is a party or to which the property or
assets of the Company are subject are included as part of, or specifically
identified in, the SEC Documents to the extent required by the rules and
regulations of the SEC as in effect at the time of filing, and each such
contract, agreement, instrument and other document is legal, valid, binding and
enforceable against the Company in accordance with their respective terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally and by general equitable principles.
The Company has prepared and filed with the SEC all filings and reports required
by the Securities Act and the Exchange Act to make the Company’s filings and
reports current in all respects. Except as set forth in the SEC Documents, and
except for liabilities and obligations incurred since the date of the Most
Recent Balance Sheet in the ordinary course of business, consistent with past
practice: (i) the Company and its Subsidiaries do not have any material
liabilities or obligations (whether absolute, accrued, contingent or otherwise)
and (ii) there has not been any aspect of the prior or current conduct of the
business of the Company or its Subsidiaries which may form the basis for any
material claim by any third party which if asserted could result in a Material
Adverse Effect.

3.8 Consents. Except for (a) the filing and effectiveness of any registration
statement required to be filed by the Company under the Securities Act pursuant
to the terms of the Registration Rights Agreement and (b) any required state
“blue sky” law filings in connection with the transactions contemplated
hereunder or under the Transaction Documents, all material consents, approvals,
orders and authorizations required on the part of the Company in connection with
the execution or delivery of, or the performance of the obligations under, this
Agreement and the Transaction Documents, and the consummation of the
transactions contemplated herein and therein, have been obtained and will be
effective as of the date hereof. The execution and delivery by the Company of
this Agreement and the Transaction Documents, the consummation of the
transactions contemplated herein and therein, and the issuance of the Shares,
the Warrants and the Warrant Shares, do not require the consent or approval of
any third party or the stockholders of, or any lender to, the Company or the
Trading Market (as defined below).

3.9 No Conflict; Compliance With Laws.

(a) The execution, delivery and performance by the Company of this Agreement and
the Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, including the issuance of the Shares, the Warrants and the
Warrant Shares, do not and will not (i) conflict with or violate any provision
of the certificate of incorporation (or other charter documents) or by-laws (or
other similar documents) of the Company or any of the Subsidiaries, (ii) breach,
conflict with or result in any violation of or default (or an event that with
notice or lapse of time or both would become a default) under, or give rise to a
right of termination, amendment, acceleration or cancellation (with or



--------------------------------------------------------------------------------

without notice or lapse of time, or both) of any obligation, contract,
commitment, lease, agreement, mortgage, note, bond, indenture or other
instrument or obligation to which the Company or any of the Subsidiaries is a
party or by which they or any of their properties or assets are bound, except in
each case to the extent such breach, conflict, violation, default, termination,
amendment, acceleration or cancellation does not, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (iii) result in a violation of any statute, law, rule, regulation, order,
ordinance or restriction applicable to the Company, the Subsidiaries or any of
their properties or assets, or any judgment, writ, injunction or decree of any
court, judicial or quasi-judicial tribunal applicable to the Company, the
Subsidiaries or any of their properties or assets.

(b) Neither the Company nor any of the Subsidiaries (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of the Subsidiaries), nor has the Company or any of the Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any indenture, loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or any of its properties or assets is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, food and
drugs, product quality and safety, employment and labor matters, and securities
regulation (including the Securities Act, the Exchange Act and the Federal Food,
Drug and Cosmetic Act, and all rules and regulations promulgated under each such
Act) except in each case as does not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

3.10 Brokers or Finders. Neither the Company nor any of the Subsidiaries has
dealt with any broker or finder in connection with the transactions contemplated
by this Agreement or the Transaction Documents, and neither the Company nor any
of the Subsidiaries has incurred, or shall incur, directly or indirectly, any
liability for any brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement or the Transaction Documents,
or any transaction contemplated hereby or thereby.

3.11 Trading Market Listing and Maintenance. The Company’s Common Stock is
currently traded, and thus quoted, on The Nasdaq Global Market (“Trading
Market”). Except as set forth on Schedule 3.11, since its initial listing, the
Company has complied in all material respects with all of the marketplace rules
and regulations of the Trading Market. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is currently in compliance with all such
listing and maintenance requirements and, to the Company’s knowledge, there is
currently no basis for the delisting of the Common Stock from the Trading
Market.

3.12 Absence of Litigation. Except as set forth in the SEC Documents, there is
no action, suit, inquiry, notice of violation, proceeding or, to the knowledge
of the Company, investigation pending nor, to the knowledge of the Company, is
any of the above threatened against the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (each an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents or any of the transactions contemplated hereby or thereby, including
the issuance of the Shares, the Warrants and the Warrant Shares, or (ii) could
reasonably be expected to, if there were an unfavorable decision, have or result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to
the knowledge of the Company, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or



--------------------------------------------------------------------------------

a claim of breach of fiduciary duty associated with such director or officer’s
service to or association with the Company. To the knowledge of the Company,
there has not been and there is not pending or threatened, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company associated with such director or officer’s service to or other
association with the Company. The SEC has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.

3.13 No Undisclosed Liabilities; Indebtedness. Since the date of the Most Recent
Balance Sheet, the Company and the Subsidiaries have incurred no liabilities or
obligations, whether known or unknown, asserted or unasserted, fixed or
contingent, accrued or unaccrued, mature or unmatured, liquidated or
unliquidated, or otherwise, except for liabilities or obligations, that,
individually or in the aggregate, do not or would not have a Material Adverse
Effect and other than liabilities and obligations arising in the ordinary course
of business. Except for indebtedness reflected in the Most Recent Balance Sheet,
the Company has no indebtedness outstanding as of the date hereof. The Company
is not in default with respect to any outstanding indebtedness or any instrument
relating thereto.

3.14 Title to Assets. Each of the Company and the Subsidiaries has good and
marketable title to all real and personal property owned by it that is material
to the business of the Company or such Subsidiaries, in each case free and clear
of all liens and encumbrances, except those, if any, reflected in the Financial
Statements or incurred in the ordinary course of business consistent with past
practice. Any real property and facilities held under lease by the Company or
the Subsidiaries are held by it or them under valid, subsisting and enforceable
leases (subject to laws of general application relating to bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally and other equitable remedies) with which the Company and the
Subsidiaries are in compliance in all material respects.

3.15 Labor Relations. No labor or employment dispute exists or, to the knowledge
of the Company, is imminent or threatened, with respect to any of the employees
of the Company or any of the consultants who serve on any scientific advisory
board or other similar committee of the Company, that has, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

3.16 Intellectual Property. The Company and the Subsidiaries own or have the
right to use all (i) valid and enforceable patents, patent applications,
trademarks, trademark registrations, service marks, service mark registrations,
Internet domain name registrations, copyrights, copyright registrations,
licenses, trade secret rights and (ii) inventions, software, works of
authorship, trade names, databases, formulae, know how, Internet domain names
and other intellectual property (including trade secrets and other unpatented
and/or unpatentable proprietary confidential information, systems, or
procedures) (collectively, the “Intellectual Property”) used in, or necessary to
conduct, their respective businesses as currently conducted and as proposed to
be conducted, and as described in the SEC Documents. Except as described in the
SEC Documents, to the knowledge of the Company, the Company and the
Subsidiaries’ ownership or use of the Intellectual Property in their respective
businesses as currently conducted and proposed to be conducted do not give rise
to any infringement, misappropriation, or other violation of any valid and
enforceable intellectual property rights of any other person. Except as set
forth on Schedule 3.16 to the Disclosure Schedule, there have been no written
claims or notice made against the Company or any of the Subsidiaries
(a) asserting the invalidity, abuse, misuse, or unenforceability of any of the
Intellectual Property, and, to the Company’s knowledge, there are no reasonable
grounds for any such claims, or (b) that they are in conflict with or infringing
upon the asserted rights of others in connection with the Intellectual Property.
Neither the Company nor its Subsidiaries have made any claim of any violation or
infringement by others of the Company’s or the



--------------------------------------------------------------------------------

Subsidiaries’ rights in or to the Intellectual Property, and to the best of the
Company’s knowledge, no reasonable grounds for such claims exist. Other than as
set forth in the SEC Documents and on Schedule 3.16 to the Disclosure Schedule,
no material royalties or fees (license or otherwise) are payable by the Company
or any of the Subsidiaries to any Person by reason of the ownership or use of
any of the Intellectual Property.

3.17 Subsidiaries; Joint Ventures. Except for the subsidiaries listed on
Schedule 3.17 to the Disclosure Schedule (the “Subsidiaries”), the Company has
no subsidiaries and does not otherwise own or control, directly or indirectly,
any other Person. Except as described in the SEC Documents, the Company is not a
participant in any joint venture, partnership, or similar arrangement material
to its business.

3.18 Compliance with Regulatory Requirements.

The Company and the Subsidiaries possess all certificates, approvals,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities, including the Food and Drug Administration,
necessary to conduct their businesses as described in the SEC Documents, except
where the failure to possess such certificates, approvals, authorizations and
permits is not reasonably expected,, individually or in the aggregate, to result
in a Material Adverse Effect (the “Governmental Authorizations”), and the
Company has not received any written notice of proceedings relating to the
revocation or modification of any Governmental Authorizations except as
described in the SEC Documents. All the Governmental Authorizations have been
duly issued or obtained and are in full force and effect, and the Company and
its Subsidiaries are in material compliance with the terms of all the
Governmental Authorizations. The Company and its Subsidiaries have not engaged
in any activity that, to their knowledge, would cause revocation or suspension
of any such Governmental Authorizations. Neither the execution, delivery nor
performance of this Agreement or any Transaction Document shall adversely affect
the status of any of the Governmental Authorizations. The Company represents and
warrants that (a) no Regulatory Authority has initiated any clinical hold or
other regulatory or legal action with respect to any of the Company’s product
candidates or compounds, (b) the Company and, to its knowledge, any third
parties from whom the Company obtains compounds or its product candidates are in
compliance with applicable good manufacturing practice regulations, (c) all
adverse events that were known to or required to be reported by the Company to
the Regulatory Authorities have been reported in a timely manner, and (d) all
clinical trials or other studies required to be performed for product candidates
of the Company are ongoing in material compliance with the applicable Regulatory
Authority requirements.

3.19 Taxes. The Company and each of the Subsidiaries has filed (or has had filed
on its behalf), will timely file or will cause to be timely filed, or has timely
filed for an extension of the time to file, all material Tax Returns (as defined
below) required by applicable law to be filed by it or them prior to or as of
the date hereof, and such Tax Returns are, or will be at the time of filing,
true, correct and complete in all material respects. Each of the Company and the
Subsidiaries has paid (or has had paid on its behalf) or, where payment is not
yet due, has established (or has had established on its behalf and for its sole
benefit and recourse) or will establish or cause to be established in accordance
with United States generally accepted accounting principles on or before the
date of hereof an adequate accrual for the payment of, all material Taxes (as
defined below) due with respect to any period ending prior to or as of the date
hereof. “Taxes” shall mean any and all taxes, charges, fees, levies or other
assessments, including income, gross receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, goods and services, license, value added, capital, net worth,
payroll, profits, franchise, transfer and recording taxes, fees and charges, and
any other taxes, assessment or similar charges imposed by the Internal Revenue
Service or any taxing authority (whether state, county, local or foreign) (each,
a “Taxing Authority”), including any interest, fines, penalties or additional



--------------------------------------------------------------------------------

amounts attributable to or imposed upon any such taxes or other assessments.
“Tax Return” shall mean any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority, including
information returns, any documents with respect to accompanying payments of
estimated Taxes, or with respect to or accompanying requests for extensions of
time in which to file any such return, report, document, declaration or other
information. There are no claims or assessments pending against the Company or
any of the Subsidiaries for any material alleged deficiency in any Tax, and
neither the Company nor any of the Subsidiaries has been notified in writing of
any material proposed Tax claims or assessments against the Company or any of
the Subsidiaries. No Tax Return of the Company or any of the Subsidiaries is or
has been the subject of an examination by a Taxing Authority. Each of the
Company and the Subsidiaries has withheld from each payment made to any of its
past or present employees, officers and directors, and any other person, the
amount of all material Taxes and other deductions required to be withheld
therefrom and paid the same to the proper Taxing Authority within the time
required by law.

3.20 Pensions and Benefits.

(a) Schedule 3.20(a) to the Disclosure Schedule contains a true and complete
list of each “employee benefit plan” within the meaning of Section 3(3) of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including, without limitation, multiemployer plans within the meaning
of Section 3(37) of ERISA, and all retirement, profit sharing, stock option,
stock bonus, stock purchase, severance, fringe benefit, deferred compensation,
and other employee benefit programs, plans, or arrangements, whether or not
subject to ERISA, under which (i) any current or former directors, officers,
employees or consultants of the Company has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of the Subsidiaries, or (ii) the Company or any of the Subsidiaries has
any present or future liability. All such programs, plans, or arrangements shall
be collectively referred to as the “Company Plans.” Each Company Plan is
included as part of or specifically identified in the SEC Documents to the
extent required by the rules and regulations of the SEC as in effect at the time
of filing.

(b) (i) Each Company Plan has been established and administered in all material
respects in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Internal Revenue Code of 1986, as amended (the “Code”),
and other applicable laws, rules and regulations; (ii) each Company Plan which
is intended to be qualified within the meaning of Section 401(a) of the Code is
so qualified and has received a favorable determination letter as to its
qualification (or if maintained pursuant to a prototype form of instrument the
sponsor thereof has received a favorable opinion letter as to its
qualification), and to the Company’s knowledge nothing has occurred, whether by
action or failure to act, that could reasonably be expected to cause the loss of
such qualification; and (iii) no Company Plan provides retiree health or life
insurance benefits (whether or not insured), and neither the Company nor the
Subsidiaries have any obligations to provide any such retiree benefits other
than as required pursuant to Section 4980B of the Code or other applicable law.

(c) No Company Plan is a “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA) or a plan subject to the minimum funding requirements of Section 302
or ERISA or Section 412 of the Code or Title IV of ERISA, and neither the
Company, the Subsidiaries, nor any member of their Controlled Group has any
liability or obligation in respect of, any such multiemployer plan or plan. With
respect to any Company Plan and to the Company’s knowledge, (i) no actions,
suits or claims (other than routine claims for benefits in the ordinary course)
are pending or threatened, and (ii) no administrative investigation, audit or
other administrative proceeding by the Department of Labor, the Pension Benefit
Guaranty Corporation, the Internal Revenue Service or other governmental
agencies are pending, threatened or in progress.



--------------------------------------------------------------------------------

3.21 Private Placement. Neither the Company nor any person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Shares, the Warrants or the Warrant Shares by means of any form of general
solicitation or advertising. Neither the Company nor any of its Affiliates nor
any person acting on the Company’s behalf has, directly or indirectly, at any
time within the past twelve (12) months, made any offer or sale of any security
or solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the sale or issuance of
the Shares, the Warrants and the Warrant Shares as contemplated hereby or
(ii) cause the offering or issuance of the Shares, the Warrants or the Warrant
Shares pursuant to this Agreement or any of the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including the stockholder
approval provisions under the rules and regulations of the Trading Market. None
of the Company or any of the Subsidiaries is, or is an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. None of the Company or any of the Subsidiaries is a United States
real property holding corporation within the meaning of the Foreign Investment
in Real Property Tax Act of 1980. No consent, license, permit, waiver approval
or authorization of, or designation, declaration, registration or filing with,
the SEC or any state securities regulatory authority is required in connection
with the offer, sale, issuance or delivery of the Shares, the Warrants or the
Warrant Shares other than the possible filing of Form D with the SEC. The
issuance and sale of the Shares, the Warrants and the Warrant Shares does not
contravene the rules and regulations, and does not trigger the stockholder
approval provisions, of the Trading Market.

3.22 Material Changes. Since the date of the Most Recent Balance Sheet, the
Company has conducted its business only in the ordinary course, consistent with
past practice, and since such date there has not occurred: (i) any event,
occurrence or development that has had, or that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on the Company
or any of the Subsidiaries; (ii) any amendments or changes in the charter
documents or by-laws of the Company or the Subsidiaries; (iii) any:
(A) incurrence, assumption or guarantee by the Company or the Subsidiaries of
any debt for borrowed money other than (1) equipment leases made in the ordinary
course of business, consistent with past practice and (2) any such incurrence,
assumption or guarantee with respect to an amount of $25,000 or less that has
been disclosed in the SEC Documents; (B) issuance or sale of any securities
convertible into or exchangeable for securities of the Company other than to
directors, employees and consultants pursuant to existing equity compensation or
stock purchase plans of the Company; (C) issuance or sale of options or other
rights to acquire from the Company or the Subsidiaries, directly or indirectly,
securities of the Company or any securities convertible into or exchangeable for
any such securities, other than options issued to directors, employees and
consultants in the ordinary course of business, consistent with past practice;
(D) issuance or sale of any stock, bond or other corporate security other than
to directors, employees and consultants pursuant to existing equity compensation
or stock purchase plans of the Company; (E) declaration or making of any payment
or distribution to stockholders or purchase or redemption of any share of its
capital stock or other security other than to or from directors, officers and
employees of the Company or the Subsidiaries as compensation for or in
connection with services rendered to the Company or the Subsidiaries (as
applicable) or for reimbursement of expenses incurred on behalf of the Company
or the Subsidiaries (as applicable); (F) sale, assignment or transfer of any of
its intangible assets except in the ordinary course of business, consistent with
past practice, or cancellation of any debt or claim except in the ordinary
course of business, consistent with past practice; (G) waiver of any right of
substantial value whether or not in the ordinary course of business;
(H) material change in officer compensation, except in the ordinary course of
business and consistent with past practice; or (I) other commitment (contingent
or otherwise) to do any of the foregoing; (iv) any creation, sufferance or
assumption by the Company or any of the Subsidiaries of any lien on any asset or
any making of any loan, advance or capital contribution to or investment in any
Person, in an aggregate amount which exceeds $25,000 outstanding at any time;
(v) any



--------------------------------------------------------------------------------

entry into, amendment of, relinquishment, termination or non-renewal by the
Company or the Subsidiaries of any material contract, license, lease,
transaction, commitment or other right or obligation, other than in the ordinary
course of business, consistent with past practice; or (vi) any transfer or grant
of a right with respect to the Intellectual Property owned or licensed by the
Company or the Subsidiaries, except as among the Company and the Subsidiaries.

3.23 Transactions with Affiliates and Employees. Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction or agreement with the Company (other than for services
as employees, officers and directors) exceeding $120,000, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

3.24 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for the business in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and the Subsidiaries
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.

3.25 Solvency. Based on the consolidated financial condition of the Company and
the Subsidiaries as of the date hereof, (i) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted, including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company and the Company’s projected capital
requirements for the current fiscal year; and (iii) the current cash position of
the Company would be sufficient to pay all amounts on or in respect of its
currently outstanding debts and other recorded accrued liabilities when such
amounts are required to be paid. The Company has no present intention to incur
indebtedness beyond its ability to pay such indebtedness.

3.26 Internal Accounting Controls. Except as disclosed in the SEC Documents, the
Company and each of the Subsidiaries maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorizations, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and (v) the Company is otherwise in compliance in
all material respects with the Securities Act, the Exchange Act and all other
rules and regulations promulgated by the SEC and applicable to the Company,
including the Sarbanes-Oxley Act of 2002, as amended. The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that the Company is able to collect the information that it is
required to disclose in the reports it files with the SEC and to process,
summarize and disclose this information in the time periods specified in the
SEC’s rules. The Company’s certifying officers have evaluated the effectiveness
of the Company’s controls and procedures as of June 30, 2007. Since June 30,
2007, there have been no significant changes in the Company’s internal controls
(as such terms is defined in Item 307(b) of Regulation S-K under the Exchange
Act) or, to the Company’s knowledge, in other factors that could significantly
affect the Company’s internal controls.



--------------------------------------------------------------------------------

3.27 Environmental. None of the premises or any properties owned, occupied or
leased by the Company or its Subsidiaries (the “Premises”) has been used by the
Company or the Subsidiaries or, to the Company’s knowledge, by any other Person,
to manufacture, treat, store, or dispose of any substance that has been
designated to be a “hazardous substance” under applicable Environmental Laws
(hereinafter defined) (“Hazardous Substances”) in violation of any applicable
Environmental Laws. To its knowledge, the Company has not disposed of,
discharged, emitted or released any Hazardous Substances which would require,
under applicable Environmental Laws, remediation, investigation or similar
response activity. No Hazardous Substances are present as a result of the
actions of the Company or, to the Company’s knowledge, any other Person, in, on
or under the Premises which would give rise to any liability or clean-up
obligations of the Company under applicable Environmental Laws. The Company and,
to the Company’s knowledge, any other Person for whose conduct it may be
responsible pursuant to an agreement or by operation of law, are in compliance
with all laws, regulations and other federal, state or local governmental
requirements, and all applicable judgments, orders, writs, notices, decrees,
permits, licenses, approvals, consents or injunctions in effect on the date of
this Agreement relating to the generation, management, handling, transportation,
treatment, disposal, storage, delivery, discharge, release or emission of any
Hazardous Substance (the “Environmental Laws”). Neither the Company nor, to the
Company’s knowledge, any other Person for whose conduct it may be responsible
pursuant to an agreement or by operation of law has received any written
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance with any of the Environmental Laws, and there is no proceeding,
suit or investigation pending or, to the Company’s knowledge, threatened against
the Company or, to the Company’s knowledge, any such Person with respect to any
violation or alleged violation of the Environmental Laws, and, to the knowledge
of the Company, there is no basis for the institution of any such proceeding,
suit or investigation.

3.28 Disclosure. The Company understands and confirms that each Purchaser will
rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement and the Transaction Documents, and
in the securities of the Company after the Closing. All disclosure provided to
the Purchasers regarding the Company, its business and the transactions
contemplated hereby, including the Schedules to this Agreement furnished by or
on behalf of the Company, taken as a whole is true and correct and does not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
the Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4.

3.29 Most Favored Nations. The Company has not entered into any other
arrangements for the purchase of shares of capital stock or other securities
with any of the Purchasers on terms that are more favorable to one Purchaser
vis-à-vis the other Purchasers. None of the Purchasers shall be entitled to any
rights, preferences or privileges under the Transaction Documents that are more
favorable to such Purchaser than the rights, preferences and privileges
applicable to any other Purchaser under the Transaction Documents.

4. Representations and Warranties of the Purchasers. Each Purchaser represents
and warrants, severally and not jointly, to the Company as follows:

4.1 Authorization. All action on the part of such Purchaser and, if applicable,
its officers, directors, managers, members, shareholders and/or partners
necessary for the authorization, execution, delivery and performance of this
Agreement and the Registration Rights Agreement, and the consummation of the
transactions contemplated herein and therein, has been taken. When executed and
delivered, each of this Agreement and the Registration Rights Agreement will
constitute the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. Each Purchaser
has all requisite corporate power and authority to enter into each of this
Agreement and the Registration Rights Agreement, and to carry out and perform
its obligations under the terms of hereof and thereof.



--------------------------------------------------------------------------------

4.2 Purchase Entirely for Own Account. Each Purchaser is acquiring the Shares,
Warrants and Warrant Shares for its own account for investment and not for
resale or with a view to distribution thereof in violation of the Securities
Act.

4.3 Investor Status; Etc. Each Purchaser certifies and represents to the Company
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act and was not organized for the purpose of
acquiring any of the Shares, the Warrants or the Warrant Shares. Each
Purchaser’s financial condition is such that it is able to bear the risk of
holding the Shares for an indefinite period of time and the risk of loss of its
entire investment. Each Purchaser has sufficient knowledge and experience in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company. Each Purchaser understands
that nothing in this Agreement or any other materials presented to the Purchaser
in connection with the purchase and sale of the Shares, Warrants and Warrant
Shares constitutes legal, tax or investment advice. Each Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.
Each Purchaser understands that its investment in the Shares, Warrants and
Warrant Shares involves a significant degree of risk, including a risk of total
loss of the Purchaser’s investment, and each Purchaser has full cognizance of
and understands all of the risk factors related to the Purchaser’s purchase of
the Shares, Warrants and Warrant Shares, including, but not limited to, those
set forth under the caption “Risk Factors” in the Company’s Quarterly Report on
Form 10-Q for the quarter ended June 30, 2007. The Purchaser understands that
the market price of the Common Stock can be volatile and that no representation
is being made as to the future value of the Common Stock.

4.4 Securities Not Registered. Each Purchaser understands that the Shares, the
Warrants and the Warrant Shares have not been registered under the Securities
Act, by reason of their issuance by the Company in a transaction exempt from the
registration requirements of the Securities Act, and that the Shares, the
Warrants and the Warrant Shares must continue to be held by such Purchaser
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration. Each Purchaser understands that the
exemptions from registration afforded by Rule 144 (the provisions of which are
known to it) promulgated under the Securities Act depend on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts.

4.5 No Conflict. The execution and delivery of this Agreement and the
Registration Rights Agreement by each Purchaser, and the consummation of the
transactions contemplated hereby and thereby, will not conflict with or result
in any violation of or default by such Purchaser (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the organizational documents of such
Purchaser or (ii) any agreement or instrument, permit, franchise, license,
judgment, order, statute, law, ordinance, rule or regulations, applicable to
such Purchaser.



--------------------------------------------------------------------------------

4.6 Brokers or Finders. Such Purchaser has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement.

4.7 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of this Agreement and the consummation of the transactions contemplated herein
have been obtained and are effective as of the date hereof.

4.8 Disclosure of Information. Such Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. Such Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares, Warrants and Warrant Shares
and the business, properties, prospects and financial condition of the Company.

5. Conditions Precedent.

5.1. Conditions to the Obligation of the Purchasers to Consummate the
Closing. The obligation of each Purchaser to consummate the Closing and to
purchase and pay for the Shares and the Warrants is subject to the satisfaction
of the following conditions precedent:

(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the date hereof and as of the Closing Date.

(b) There shall have been no material adverse change (actual or threatened) in
the assets, liabilities, business, operations, prospects, or condition
(financial or otherwise) of the Company prior to the Closing Date; and the
Company shall have performed all obligations and conditions herein required to
be performed or observed by the Company on or prior to the Closing Date.

(c) No proceeding challenging this Agreement or the Transaction Documents, or
the transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving the Company.

(d) The sale of the Shares and the issuance of the Warrants (and the Warrant
Shares) to the Purchasers shall not be prohibited by any law, rule, governmental
order or regulation. All necessary consents, approvals, licenses, permits,
orders and authorizations of, declarations and filings with, any governmental or
administrative agency or of or with any other Person with respect to any of the
transactions contemplated hereby shall have been duly obtained or made and shall
be in full force and effect.

(e) All instruments and corporate proceedings of the Company in connection with
the transactions contemplated by this Agreement and the Transaction Documents
shall be satisfactory in form and substance to each Purchaser, and each
Purchaser shall have received copies (executed or certified, as may be
appropriate) of all documents which the Purchasers may have reasonably requested
in connection with such transactions.

(f) Each Purchaser shall have received from Wilmer, Cutler Pickering, Hale &
Dorr LLP, outside counsel to the Company, an opinion addressed to such
Purchaser, dated the Closing Date and substantially in the form of Exhibit C
hereto.



--------------------------------------------------------------------------------

(g) The Registration Rights Agreement shall have been executed and delivered by
the Company.

(h) Each Purchaser shall have received from the Company an original stock
certificate evidencing the purchase of the Shares and an original Warrant, in
each case for the number of shares of Common Stock and the number of Warrant
Shares, respectively, set forth opposite such Purchaser’s name on Schedule 1
hereto.

(i) Each Purchaser shall have received a copy of duly executed Transfer Agent
Instructions acknowledged by the Company’s transfer agent.

(j) The Company shall have delivered a certificate dated the Closing Date and
signed by the secretary or another officer of the Company, certifying (i) that
attached copies of the Certificate of Incorporation, the By-Laws and resolutions
of the Board approving this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby, are all true, complete and correct
and remain in full force and effect as of the date hereof, and (ii) as to the
incumbency and specimen signature of each officer of the Company executing this
Agreement, the Transaction Documents and any other document delivered in
connection herewith on behalf of the Company.

(k) The Company shall deliver to each Purchaser, a certificate dated the Closing
Date and signed by the Company’s chief financial officer, certifying that
(i) the representations and warranties of the Company contained in Section 3
hereof are true and correct in all material respects on the Closing Date and
(ii) the Company has performed and complied with all of the agreements and
conditions set forth or contemplated herein that are required to be performed or
complied with by the Company on or before the Closing Date.

(l) Trading in the Common Stock shall not have been suspended by the SEC and
trading in securities, generally, as reported by Bloomberg Financial Markets
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities.

5.2. Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell the
Shares to each Purchaser at the Closing is subject to the satisfaction of the
following conditions precedent:

(a) The representations and warranties of such Purchaser contained herein shall
be true and correct on and as of the date hereof and as of the Closing Date.

(b) The Registration Rights Agreement shall have been executed and delivered by
the Purchasers.

(c) The Purchasers shall have performed all obligations and conditions herein
required to be performed or complied with by the Purchasers on or prior to the
Closing Date.

(d) No proceeding challenging this Agreement or the Transaction Documents, or
the transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving such Purchaser.



--------------------------------------------------------------------------------

(e) The sale of the Shares and the issuance of the Warrants (and the Warrant
Shares) by the Company shall not be prohibited by any law, rule, governmental
order or regulation. All necessary consents, approvals, licenses, permits,
orders and authorizations of, declarations and filings with, any governmental or
administrative agency or of any other Person with respect to any of the
transactions contemplated hereby shall have been duly obtained or made and shall
be in full force and effect.

(f) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be reasonably satisfactory in form and substance to the Company, and the
Company shall have received counterpart originals, or certified or other copies
of all documents, including without limitation records of corporate or other
proceedings, which it may have reasonably requested in connection therewith.

(g) Each Purchaser shall deliver to the Company payment of the purchase price
for such Shares and Warrants by wire transfer of immediately available funds to
such account as the Company shall designate in writing.

6. Certain Covenants and Agreements.

6.1. Transfer of Securities. Each Purchaser shall not sell, assign, pledge,
transfer or otherwise dispose of or encumber any of the Shares, the Warrants or
the Warrant Shares, except (i) pursuant to an effective registration statement
under the Securities Act, (ii) to an Affiliate (so long as such Affiliate agrees
to be bound by the terms and provisions of this Agreement as if, and to the
fullest extent as, such Purchaser), or (iii) pursuant to an available exemption
from registration under the Securities Act (including sales permitted pursuant
to Rule 144) and applicable state securities laws and, if requested by the
Company, upon delivery by such Purchaser of either an opinion of counsel of such
Purchaser reasonably satisfactory to the Company to the effect that the proposed
transfer is exempt from or does not require registration under the Securities
Act and applicable state securities laws or a representation letter of such
Purchaser reasonably satisfactory to the Company setting forth a factual basis
for concluding that such proposed transfer is exempt from or does not require
registration under the Securities Act and applicable state securities laws. Any
transfer or purported transfer of the Shares in violation of this Section 6.1
shall be void. The Company shall not register any transfer of the Shares in
violation of this Section 6.1. The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 6.1.

6.2. Legends.

(a) To the extent applicable, each certificate or other document evidencing the
Shares and the Warrant Shares shall be endorsed with the legend set forth below,
and each Purchaser covenants that, except to the extent such restrictions are
waived by the Company, it shall not transfer the shares represented by any such
certificate without complying with the restrictions on transfer described in
this Agreement and the legends endorsed on such certificate:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”



--------------------------------------------------------------------------------

(b) The legend set forth in Section 6.2(a) shall be removed from the
certificates evidencing the Shares and the Warrant Shares, (i) following any
sale of such Shares or Warrant Shares pursuant to Rule 144 or any effective
registration statement, or (ii) if such Shares or Warrant Shares are eligible
for sale under Rule 144(k) (and the holder of such Shares or Warrant Shares has
submitted a written request for removal of the legend indicating that the holder
has complied with the applicable provisions of Rule 144 or such judicial
interpretation or pronouncement), or (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) (and
the holder of such Shares or Warrant Shares has submitted a written request for
removal of the legend indicating that the holder has complied with the
applicable provisions of Rule 144). The Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent promptly upon the occurrence of
any of the events in clauses (i), (ii) or (iii) above to effect the removal of
the legend on certificates evidencing the Shares or the Warrant Shares and shall
also cause its counsel to issue a “blanket” legal opinion or other letter to the
Company’s transfer agent promptly after the Effective Date (provided that there
is an effective registration statement covering the resale of the Shares or the
Warrant Shares, as the case may be), if required by the Company’s transfer
agent, to allow sales without restriction pursuant to an effective registration
statement. The Company agrees that at such time as such legend is no longer
required under this Section 6.2(b), it will use its best efforts to, no later
than three (3) business days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a certificate representing the Shares
or Warrant Shares issued with a restrictive legend, deliver or cause to be
delivered to such Purchaser a certificate representing such Shares or Warrant
Shares that is free from all restrictive and other legends; provided that in the
case of removal of the legend for reasons set forth in clause (ii) above, the
holder of such Shares or Warrant Shares has submitted a written request for
removal of the legend indicating that the holder has complied with the
applicable provisions of Rule 144. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

6.3 Publicity. Except to the extent required by applicable laws, rules,
regulations or stock exchange requirements, neither (i) the Company, the
Subsidiaries or any of their Affiliates nor (ii) any Purchaser or any of its
Affiliates shall, without the written consent of the other, make any public
announcement or issue any press release with respect to the transactions
contemplated by this Agreement. In no event will either (i) the Company, the
Subsidiaries or any of their Affiliates or (ii) any Purchaser or any of its
Affiliates make any public announcement or issue any press release with respect
to the transactions contemplated by this Agreement without consulting with the
other party, to the extent feasible, as to the content of such public
announcement or press release. The Purchaser and the Company agree that this
Agreement is material to the Company and both the Purchaser and the Company
understand that the Company will issue a press release upon entry into this
Agreement and that the Company will file a Current Report on Form 8-K as
required under SEC rules.

6.4 Material Non-Public Information. Except as required by law, the Company and
its directors, officers, employees and agents shall not provide any Purchaser
with any material, non-public information regarding the Company or any of the
Subsidiaries at any time after the Closing. In the event (a) of a breach of the
foregoing covenant following the Closing Date, (b) that the Company is legally
required to make certain disclosures to any Purchaser (and does so) following
the Closing Date, or (c) that any material, non-public information disclosed to
any Purchaser prior to the Closing is not made public by the Company on or prior
to the Effective Date, then in each case in addition to any other remedy
provided for herein, in the Transaction Documents or in equity or at law, each
Purchaser to whom material, non-public information has been disclosed (whether
such information was/is disclosed prior to the Closing, as a result of a breach
or as required by law) may request, in writing, that the Company promptly (but
in no event more than five (5) business days after the date of such writing)
publicly disclose, by press release, SEC filing or otherwise an appropriate
summary of the information that, in



--------------------------------------------------------------------------------

such Purchaser’s reasonable judgment, constitutes the then material non-public
information. After such five (5) business day period, the Purchaser(s) who was
or were in receipt of such material, non-public information shall be
automatically authorized to make all of the information, or any portion thereof,
available to the public generally, without incurring any liability to the
Company for such disclosure.

6.5 Filing of Information. The Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports (other than the periodic reports with respect to fiscal year and the
first quarter of) required to be filed by the Company pursuant to all applicable
securities laws, including the Exchange Act. At any time if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Purchasers and make publicly available in accordance with paragraph (c) of
Rule 144 such information as is required for the Purchasers to sell the Shares
and the Warrant Shares under Rule 144. The Company further covenants that it
will use its best efforts to take such further action as any holder of Shares or
Warrant Shares may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.

6.6 Use of Proceeds. The Company covenants and agrees that the proceeds from the
sale of the Shares shall be used by the Company for working capital and general
corporate purposes or any other purpose approved by the Company’s board of
director, including, without limitation, growth initiatives, capital
expenditures and potential acquisitions; under no circumstances shall any
portion of the proceeds be applied to: (i) the payment of dividends or other
distributions on any capital stock or other securities of the Company, (ii) any
expenditure not related to the business of the Company, (iii) the purchase of
any debt or equity securities of any Person for cash, including the Company,
except in connection with investment of excess cash in investments in compliance
with the Company’s board approved investment policy, or (iv) the repurchase or
redemption of any Company equity or equity-equivalent securities.

6.7 Additional Issuance. Except for the issuance of the Initial Securities, the
Company shall not issue any capital stock or other securities in connection with
the raising of additional financing or capital until all of the Shares have been
registered for resale pursuant to an effective registration statement and
otherwise in accordance with the terms set forth in the Registration Rights
Agreement; provided; however, that the foregoing shall not prohibit the Company
from issuing shares of Common Stock or securities convertible into or
exercisable for Common Stock: (i) upon exercise of the Warrants or other
securities issuable upon conversion of securities outstanding as of the date
hereof, (ii) to employees, consultants, officers or directors of the Company
pursuant to stock option, stock purchase or stock bonus plans or agreements or
other stock incentive plans or arrangements approved by the Board, which are in
existence as of the date hereof, (iii) pursuant to the acquisition of another
business entity or business segment of any such entity by the Company by merger,
purchase of substantially all the assets or other reorganization or corporate
partnering agreement if such issuance is approved by the Board, (iv) in
connection with any stock split, stock dividend or recapitalization of the
Company, (v) with respect to warrants to purchase Common Stock issued to any
broker in connection with the transactions contemplated by this Agreement, and
(vi) in connection with lease lines, bank loans, corporate partnering or other
similar transactions, provided such issuances described in this clause (vi) are
not primarily for the purpose of equity financing and are approved by the Board.

6.8 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares or the issuance of the Warrants or the Warrant Shares
to the Purchasers.



--------------------------------------------------------------------------------

6.9 Reservation of Common Stock for Issuance; Listing of Shares. The Company
agrees to reserve from its duly authorized capital stock the total number of
shares of Common Stock issuable upon execution of this Agreement and upon the
exercise in full of the Warrants.

7. Indemnification.

7.1 By the Company. The Company agrees to indemnify, defend and hold harmless
each Purchaser and its Affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(collectively, the “Purchaser Indemnitees”) to the fullest extent permitted by
law from and against any and all claims, losses, liabilities, damages,
deficiencies, judgments, assessments, fines, settlements, costs or expenses
(including interest, penalties and reasonable fees, disbursements and other
charges of counsel) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or in
the Transaction Documents.

7.2 Claims All claims for indemnification by a Purchaser Indemnitee pursuant to
this Section 7 shall be made as follows:

(a) If a Purchaser Indemnitee has incurred or suffered Losses for which it is
entitled to indemnification under this Section 7, then such Purchaser Indemnitee
shall give prompt written notice of such claim (a “Claim Notice”) to the
Company. Each Claim Notice shall state the amount of claimed Losses
(the “Claimed Amount”), if known, and the basis for such claim.

(b) Within 30 days after delivery of a Claim Notice, the Company (the
“Indemnifying Party”) shall provide to each Purchaser Indemnitee (the
“Indemnified Party”), a written response (the “Response Notice”) in which the
Indemnifying Party shall: (i) agree that all of the Claimed Amount is owed to
the Indemnified Party, (ii) agree that part, but not all, of the Claimed Amount
(the “Agreed Amount”) is owed to the Indemnified Party, or (iii) contest that
any of the Claimed Amount is owed to the Indemnified Party. The Indemnifying
Party may contest the payment of all or a portion of the Claimed Amount only
based upon a good faith belief that all or such portion of the Claimed Amount
does not constitute Losses for which the Indemnified Party is entitled to
indemnification under this Section 7. If no Response Notice is delivered by the
Indemnifying Party within such 30-day period, then the Indemnifying Party shall
be deemed to have agreed that all of the Claimed Amount is owed to the
Indemnified Party.

(c) If the Indemnifying Party in the Response Notice agrees (or is deemed to
have agreed) that all of the Claimed Amount is owed to the Indemnified Party,
then the Indemnifying Party shall owe to the Indemnified Party an amount equal
to the Claimed Amount to be paid in the manner set forth in this Section 7. If
the Indemnifying Party in the Response Notice agrees that part, but not all, of
the Claimed Amount is owed to the Indemnified Party, then the Indemnifying Party
shall owe to the Indemnified Party an amount equal to the agreed amount set
forth in such Response Notice to be paid in the manner set forth in this
Section 7.

(d) No delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent of any actual prejudice caused by or arising out
of such delay.



--------------------------------------------------------------------------------

7.3. Payment of Claims. An Indemnifying Party shall make payment of any portion
of any Claimed Amount that such Indemnifying Party has agreed in a Response
Notice that it owes to an Indemnified Party, or that such Indemnifying Party is
deemed to have agreed it owes to such Indemnifying Party, said payment to be
made within thirty (30) days after such Response Notice is delivered by such
Indemnifying Party or should have been delivered by such Indemnifying Party, as
the case may be.

7.4. Limitations.

(a) Time for Claims. No Indemnifying Party will be liable for any Losses
hereunder arising out of a breach of representation or warranty unless a written
claim for indemnification is given by the Indemnified Party to the Indemnifying
Party on or prior to the third anniversary of the date on which the registration
statement covering the resale of the Shares initially became effective.

(b) Maximum Amount. Notwithstanding anything contained herein to the contrary,
no Indemnifying Party will be liable for any Losses hereunder in excess of the
aggregate purchase price of all shares of capital stock and other securities
sold pursuant to this Agreement.

7.5 Applicability; Exclusivity. Notwithstanding any term to the contrary in this
Section 7, the indemnification and contribution provisions of the Registration
Rights Agreement shall govern any claim made with respect to registration
statements filed pursuant thereto or sales made thereunder. The parties hereby
acknowledge and agree that in addition to remedies of the parties hereto in
respect of any and all claims relating to any breach or purported breach of any
representation, warranty, covenant or agreement that is contained in this
Agreement pursuant to the indemnification provisions of this Section 7, all
parties shall always retain the right to pursue and obtain injunctive relief in
addition to any other rights or remedies hereunder.

8. Miscellaneous Provisions.

8.1 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

8.2 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

8.3 Notices.

(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be sent by postage prepaid first class mail, overnight courier or
telecopy, or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder. The date of giving any notice shall
be the date of its actual receipt.



--------------------------------------------------------------------------------

(b) All correspondence to the Company shall be addressed as follows:

Curis, Inc.

45 Moulton Street

Cambridge, MA 02138

Attention: Legal

Telecopier: (617) 503-6501

with copies to:

Curis, Inc.

45 Moulton Street

Cambridge, MA 02138

Attention: Chief Financial Officer

Telecopier: (617) 503-6501

(c) All correspondence to the Purchasers shall be addressed to their respective
addresses as set forth on Schedule 1 attached hereto or as otherwise updated by
such Purchaser to the Company in writing from time to time.

(d) Any entity may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.

8.4 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.

8.5 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of the Commonwealth of
Massachusetts and without regard to any conflicts of laws concepts which would
apply the substantive law of some other jurisdiction.

8.7 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

8.8 Expenses. The Company shall pay its expenses incurred in connection with the
preparation, execution and delivery of this Agreement and the Transaction
Documents.

8.9 Assignment. The rights and obligations of any party hereto shall inure to
the benefit of and shall be binding upon the authorized successors and permitted
assigns of such party. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Majority
Purchasers, such consent not to be unreasonably withheld, except in connection
with a sale of the Company or a change of control of the Company. Each Purchaser
may assign or transfer any or all of its rights under this Agreement to any
Person provided that such assignee or transferee agrees in writing to be bound,
with respect to the transferred Shares and the Warrant Shares, by the provisions
hereof that apply to such assigning or transferring Purchaser; whereupon such
assignee or transferee shall be deemed to be a “Purchaser” for all purposes of
this Agreement.



--------------------------------------------------------------------------------

8.10 Survival. The respective representations and warranties given by the
parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein for a period of time equal to the time for
which indemnification may be sought hereunder, without regard to any
investigation made by any party. The respective covenants and agreements agreed
to by a party hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein in accordance with their respective terms and
conditions.

8.11 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto respecting the subject matter hereof and supersedes all prior
agreements, negotiations, understandings, representations and statements
respecting the subject matter hereof, whether written or oral. No modification,
alteration, waiver or change in any of the terms of this Agreement shall be
valid or binding upon the parties hereto unless made in writing and duly
executed by the parties hereto.

8.12 Amendments. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provisions of this Agreement
shall be effective only if made or given in writing and signed by the Company
and the Purchasers who hold a majority of the outstanding Shares (the “Majority
Purchasers”); provided, that with respect to any amendment, supplement,
modification or waiver that adversely affects a single Purchaser and does not
similarly affect all Purchasers, then the consent or waiver of such Purchaser
shall also be required.

8.13 No Third Party Rights. This Agreement is intended solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any Person (including, without limitation, any
stockholder or debt holder of the Company) other than the parties hereto.

8.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document. The parties hereto confirm that any
facsimile copy of another party’s executed counterpart of this Agreement (or its
signature page thereof) will be deemed to be an executed original thereof.

8.15 Jurisdiction; Venue; Service of Process. This Agreement shall be subject to
the exclusive jurisdiction of the Federal District Court located in Boston,
Massachusetts, and if such court does not have proper jurisdiction, the State
Courts of Suffolk County, Massachusetts. The parties hereto agree that any
breach of any term or condition of this Agreement shall be deemed to be a breach
occurring in the Commonwealth of Massachusetts by virtue of a failure to perform
an act required to be performed in the Commonwealth of Massachusetts and
irrevocably and expressly agree to submit to the jurisdiction of the Federal
District Court located in Boston, Massachusetts, and if such court does not have
proper jurisdiction, the State Courts of Suffolk County, Massachusetts, for the
purpose of resolving any disputes among the parties hereto relating to this
Agreement or the transactions contemplated hereby. The parties hereto
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, or any judgment entered
by any court in respect hereof brought in Suffolk County, Massachusetts, and
further irrevocably waive any claim that any suit, action or proceeding brought
in Federal District Court located in Boston, Massachusetts, and if such court
does not have proper jurisdiction, the State Courts of Suffolk County,
Massachusetts, has been brought in an inconvenient forum. Each of the parties
hereto consents to process being served in any such suit, action or proceeding,
by mailing a copy thereof to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 8.15
shall affect or limit any right to serve process in any other manner permitted
by law.



--------------------------------------------------------------------------------

8.16 Further Assurances. Each party hereto agrees to cooperate fully with the
other parties hereto and to execute such further instruments, documents and
agreements and to give such further written assurances as may be reasonably
requested by any other party hereto to better evidence and reflect the
transactions described herein and contemplated hereby and to carry into effect
the intents and purposes of this Agreement, and further agrees to take promptly,
or cause to be taken, all actions, and to do promptly, or cause to be done, all
things necessary, proper or advisable under applicable law to consummate and
make effective the transactions contemplated hereby, to obtain all necessary
waivers, consents and approvals, to effect all necessary registrations and
filings, and to remove any injunctions or other impediments or delays, legal or
otherwise, in order to consummate and make effective the transactions
contemplated by this Agreement for the purpose of securing to the parties hereto
the benefits contemplated by this Agreement.

8.17 Waiver of Trial by Jury. THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

9. Termination. The parties hereto may terminate this Agreement as follows:
(a) at any time upon the written agreement of the Company and each Purchaser;
(b) by any Purchaser (with respect to him, her or it) at any time on or prior to
August 30, 2007, if the Closing does not occur on or prior to August 8, 2007,
whereupon such Purchaser and the Company shall not have any further obligations
to each other hereunder or under any of the Transaction Documents, and there
shall be no liability whatsoever on the part of such Purchaser for so
terminating this Agreement in accordance with this Section 9.

[signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Common Stock Purchase
Agreement under seal as of the day and year first above written.

 

CORPORATION: CURIS, INC. By:  

/s/ Daniel R. Passeri

Name:   Daniel R. Passeri Title:   President and Chief Executive Officer By:  

/s/ Michael P. Gray

Name:   Michael P. Gray Title:   Chief Operating and Chief Financial Officer



--------------------------------------------------------------------------------

PURCHASERS: NANOCAP FUND, LP By:  

/s/ William Bradford Stephens

Name:   William Bradford Stephens Title:   Managing Partner NANOCAP QUALIFIED
FUND, LP By:  

/s/ William Bradford Stephens

Name:   William Bradford Stephens Title:   Managing Partner ORPHAN FUND, LP By:
 

/s/ William Bradford Stephens

Name:   William Bradford Stephens Title:   Managing Partner



--------------------------------------------------------------------------------

Schedule 1

Schedule of Purchasers

 

Name

   No. of Shares of
Common Stock    No. of
Warrant Shares    Aggregate Purchase
Price of Stock and
Warrants

Nanocap Fund, LP

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

   351,116    122,891    $ 373,499.70

Nanocap Qualified Fund, LP

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

   511,869    179,154    $ 544,500.63

Orphan Fund, LP

c/o Stephens Investment Management

One Sansome St, Suite 2900

San Francisco, CA 94104

   547,121    191,492    $ 581,999.92